UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 or 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2010 or ¨ TRANSITION REPORT PURSUANT TO SECTION 13 or 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period fromto Commission file number 1-8222 Central Vermont Public Service Corporation (Exact name of registrant as specified in its charter) Vermont (State or other jurisdiction of incorporation or organization) 03-0111290 (IRS Employer Identification No.) 77 Grove Street, Rutland, Vermont (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code (800) 649-2877 N/A (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.YesxNo¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes¨No¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of "large accelerated filer", "accelerated filer" and "smaller reporting company" in Rule 12b-2 of the Exchange Act. Large accelerated filer ¨ Accelerated filer x Non-accelerated filer ¨ (Do not check if a smaller reporting company) Smaller reporting company ¨ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes¨Nox Indicate the number of shares outstanding of each of the issuer's classes of common stock, as of the latest practicable date.As of April 30, 2010 there were outstanding 11,979,351 shares of Common Stock, $6 Par Value. CENTRAL VERMONT PUBLIC SERVICE CORPORATION Form 10-Q for Period Ended March 31, 2010 Table of Contents PART I.Financial Information: Item 1. Financial Statements Condensed Consolidated Statements of Income 2 Condensed Consolidated Statements of Comprehensive Income 3 Condensed Consolidated Statements of Cash Flows 4 Condensed Consolidated Balance Sheets 5 Condensed Consolidated Statement of Changes in Common Stock Equity 7 Notes to Condensed Consolidated Financial Statements 8 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 27 Item 3. Quantitative and Qualitative Disclosures about Market Risk Controls and Procedures 40 Item 4. Controls and Procedures 40 PART II.Other Information: Item 1. Legal Proceedings 41 Item 1A. Risk Factors 41 Item 6. Exhibits 41 SIGNATURES 42 Page 1 of 42 PART I. FINANCIAL INFORMATION Item 1.Financial Statements CENTRAL VERMONT PUBLIC SERVICE CORPORATION CONDENSED CONSOLIDATED STATEMENTS OF INCOME (dollars in thousands, except per share data) (unaudited) Three Months Ended March 31 Operating Revenues $ $ Operating Expenses Purchased Power – affiliates Purchased Power Production Transmission – affiliates Transmission – other Other operation Maintenance Depreciation Taxes other than income Income tax expense Total Operating Expenses Utility Operating Income Other Income Equity in earnings of affiliates Allowance for equity funds during construction 3 Other income Other deductions ) ) Income tax expense ) ) Total Other Income Interest Expense Interest on long-term debt Other interest Allowance for borrowed funds during construction (2 ) ) Total Interest Expense Net Income Dividends declared on preferred stock 92 92 Earnings available for common stock $ $ Per Common Share Data: Basic earnings per share $ $ Diluted earnings per share $ $ Average shares of common stock outstanding – basic Average shares of common stock outstanding – diluted Dividends declared per share of common stock $ $ The accompanying notes are an integral part of these condensed consolidated financial statements. Page 2 of 42 CENTRAL VERMONT PUBLIC SERVICE CORPORATION CONDENSED CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME (dollars in thousands) (unaudited) Three months ended March 31 Net Income $ $ Other comprehensive income, net of tax: Defined benefit pension and postretirement medical plans: Portion reclassified through amortizations, included in benefit costsand recognized in net income: Actuarial losses, net of income taxes of $0 and $0 0 1 Prior service cost, net of income taxes of $0 and $3 0 3 0 4 Comprehensive income adjustments 0 4 Total comprehensive income $ $ The accompanying notes are an integral part of these condensed consolidated financial statements. Page 3 of 42 CENTRAL VERMONT PUBLIC SERVICE CORPORATION CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (dollars in thousands) Three months ended March 31 Cash flows provided (used) by: OPERATING ACTIVITIES Net income $ $ Adjustments to reconcile net income to net cash provided by operating activities: Equity in earnings of affiliates ) ) Distributions received from affiliates Depreciation Deferred income taxes and investment tax credits ) Regulatory and other amortization, net Non-cash employee benefit plan costs Other non-cash expense and (income), net Changes in assets and liabilities: Decrease (increase) in accounts receivable and unbilled revenues ) Increase in accounts payable 86 Change in prepaid and accrued income taxes (Increase) decrease in other current assets ) Decrease (increase) in special deposits and restricted cash for power collateral ) Employee benefit plan funding ) ) Increase (decrease) in other current liabilities ) Increase in other long-term liabilities and other Net cash provided by operating activities INVESTING ACTIVITIES Construction and plant expenditures ) ) Investments in available-for-sale securities ) ) Proceeds from sale of available-for-sale securities Other investing activities ) ) Net cash used for investing activities ) ) FINANCING ACTIVITIES Net proceeds from the issuance of common stock Retirement of preferred stock subject to mandatory redemption ) ) Decrease in special deposits held for preferred stock redemptions Common and preferred dividends paid ) ) Proceeds from revolving credit facilities Repayments under revolving credit facility ) ) Common stock offering costs ) ) Other financing activities ) ) Net cash used by financing activities ) ) Net increase in cash and cash equivalents Cash and cash equivalents at beginning of the period Cash and cash equivalents at end of the period $ $ The accompanying notes are an integral part of these condensed consolidated financial statements. Page 4 of 42 CENTRAL VERMONT PUBLIC SERVICE CORPORATION CONSOLIDATED BALANCE SHEETS (dollars in thousands, except share data) (unaudited) March 31, 2010 December 31, 2009 ASSETS Utility plant Utility plant, at original cost $ $ Less accumulated depreciation Utility plant, at original cost, net of accumulated depreciation Property under capital leases, net Construction work-in-progress Nuclear fuel, net Total utility plant, net Investments and other assets Investments in affiliates Non-utility property, less accumulated depreciation ($3,662 in 2010 and $3,661 in 2009) Millstone decommissioning trust fund Other Total investments and other assets Current assets Cash and cash equivalents Restricted cash 0 Special deposits 6 Accounts receivable, less allowance for uncollectible accounts ($3,602 in 2010 and $3,577 in 2009) Accounts receivable - affiliates, less allowance for uncollectible accounts 43 40 Unbilled revenues Materials and supplies, at average cost Prepayments Deferred income taxes Power-related derivatives Other current assets Total current assets Deferred charges and other assets Regulatory assets Other deferred charges - regulatory Other deferred charges and other assets Total deferred charges and other assets TOTAL ASSETS $ $ The accompanying notes are an integral part of these condensed consolidated financial statements. Page 5 of 42 CENTRAL VERMONT PUBLIC SERVICE CORPORATION CONSOLIDATED BALANCE SHEETS (dollars in thousands, except share data) (unaudited) March 31, 2010 December 31, 2009 CAPITALIZATION AND LIABILITIES Capitalization Common stock, $6 par value, 19,000,000 shares authorized, 13,903,629 issued and 11,774,556 outstanding at March 31, 2010 and 13,835,968 issued and 11,706,895 outstanding at December 31, 2009 $ $ Other paid-in capital Accumulated other comprehensive loss ) ) Treasury stock, at cost, 2,129,073 shares at March 31, 2010 and December 31, 2009 ) ) Retained earnings Total common stock equity Preferred and preference stock not subject to mandatory redemption Long-term debt Capital lease obligations Total capitalization Current liabilities Current portion of preferred stock subject to mandatory redemption 0 Accounts payable Accounts payable - affiliates Nuclear decommissioning costs Power-related derivatives Other current liabilities Total current liabilities Deferred credits and other liabilities Deferred income taxes Deferred investment tax credits Nuclear decommissioning costs Asset retirement obligations Accrued pension and benefit obligations Power-related derivatives 0 Other deferred credits - regulatory Other deferred credits and other liabilities Total deferred credits and other liabilities Commitments and contingencies TOTAL CAPITALIZATION AND LIABILITIES $ $ The accompanying notes are an integral part of these condensed consolidated financial statements. Page 6 of 42 CENTRAL VERMONT PUBLIC SERVICE CORPORATION CONDENSED CONSOLIDATED STATEMENT OF CHANGES IN COMMON STOCK EQUITY (in thousands, except share data) (unaudited) Common Stock Treasury Stock Accumulated Other Other Shares Paid-in Comprehensive Retained Issued Amount Shares Amount Capital Loss Earnings Total Balance, December 31, 2009 $ ) $ ) $ $ ) $ $ Net income $ Other comprehensive income $
